19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 1 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 2 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 3 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 4 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 5 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 6 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 7 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 8 of 9
19-56284-mlo   Doc 22   Filed 01/31/20   Entered 01/31/20 20:25:47   Page 9 of 9
